     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 1 of 1000




DOSWASHINGTON002949
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 2 of 1000




DOSWASHINGTON002950
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 3 of 1000




DOSWASHINGTON002951
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 4 of 1000




DOSWASHINGTON002952
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 5 of 1000




DOSWASHINGTON002953
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 6 of 1000




DOSWASHINGTON002954
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 7 of 1000




DOSWASHINGTON002955
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 8 of 1000




DOSWASHINGTON002956
     Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 9 of 1000




DOSWASHINGTON002957
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 10 of 1000




DOSWASHINGTON002958
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 11 of 1000




DOSWASHINGTON002959
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 12 of 1000




DOSWASHINGTON002960
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 13 of 1000




DOSWASHINGTON002961
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 14 of 1000




DOSWASHINGTON002962
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 15 of 1000




DOSWASHINGTON002963
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 16 of 1000




DOSWASHINGTON002964
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 17 of 1000




DOSWASHINGTON002965
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 18 of 1000




DOSWASHINGTON002966
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 19 of 1000




DOSWASHINGTON002967
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 20 of 1000




DOSWASHINGTON002968
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 21 of 1000




DOSWASHINGTON002969
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 22 of 1000




DOSWASHINGTON002970
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 23 of 1000




DOSWASHINGTON002971
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 24 of 1000




DOSWASHINGTON002972
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 25 of 1000




DOSWASHINGTON002973
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 26 of 1000




DOSWASHINGTON002974
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 27 of 1000




DOSWASHINGTON002975
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 28 of 1000




DOSWASHINGTON002976
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 29 of 1000




DOSWASHINGTON002977
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 30 of 1000




DOSWASHINGTON002978
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 31 of 1000




DOSWASHINGTON002979
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 32 of 1000




DOSWASHINGTON002980
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 33 of 1000




DOSWASHINGTON002981
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 34 of 1000




DOSWASHINGTON002982
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 35 of 1000




DOSWASHINGTON002983
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 36 of 1000




DOSWASHINGTON002984
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 37 of 1000




DOSWASHINGTON002985
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 38 of 1000




DOSWASHINGTON002986
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 39 of 1000




DOSWASHINGTON002987
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 40 of 1000




DOSWASHINGTON002988
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 41 of 1000




DOSWASHINGTON002989
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 42 of 1000




DOSWASHINGTON002990
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 43 of 1000




DOSWASHINGTON002991
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 44 of 1000




DOSWASHINGTON002992
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 45 of 1000




DOSWASHINGTON002993
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 46 of 1000




DOSWASHINGTON002994
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 47 of 1000




DOSWASHINGTON002995
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 48 of 1000




DOSWASHINGTON002996
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 49 of 1000




DOSWASHINGTON002997
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 50 of 1000




DOSWASHINGTON002998
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 51 of 1000




DOSWASHINGTON002999
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 52 of 1000




DOSWASHINGTON003000
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 53 of 1000




DOSWASHINGTON003001
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 54 of 1000




DOSWASHINGTON003002
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 55 of 1000




DOSWASHINGTON003003
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 56 of 1000




DOSWASHINGTON003004
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 57 of 1000




DOSWASHINGTON003005
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 58 of 1000




DOSWASHINGTON003006
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 59 of 1000




DOSWASHINGTON003007
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 60 of 1000




DOSWASHINGTON003008
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 61 of 1000




DOSWASHINGTON003009
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 62 of 1000




DOSWASHINGTON003010
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 63 of 1000




DOSWASHINGTON003011
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 64 of 1000




DOSWASHINGTON003012
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 65 of 1000




DOSWASHINGTON003013
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 66 of 1000




DOSWASHINGTON003014
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 67 of 1000




DOSWASHINGTON003015
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 68 of 1000




DOSWASHINGTON003016
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 69 of 1000




DOSWASHINGTON003017
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 70 of 1000




DOSWASHINGTON003018
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 71 of 1000




DOSWASHINGTON003019
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 72 of 1000




DOSWASHINGTON003020
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 73 of 1000




DOSWASHINGTON003021
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 74 of 1000




DOSWASHINGTON003022
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 75 of 1000




DOSWASHINGTON003023
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 76 of 1000




DOSWASHINGTON003024
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 77 of 1000




DOSWASHINGTON003025
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 78 of 1000




DOSWASHINGTON003026
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 79 of 1000




DOSWASHINGTON003027
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 80 of 1000




DOSWASHINGTON003028
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 81 of 1000




DOSWASHINGTON003029
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 82 of 1000




DOSWASHINGTON003030
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 83 of 1000




DOSWASHINGTON003031
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 84 of 1000




DOSWASHINGTON003032
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 85 of 1000




DOSWASHINGTON003033
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 86 of 1000




DOSWASHINGTON003034
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 87 of 1000




DOSWASHINGTON003035
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 88 of 1000




DOSWASHINGTON003036
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 89 of 1000




DOSWASHINGTON003037
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 90 of 1000




DOSWASHINGTON003038
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 91 of 1000




DOSWASHINGTON003039
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 92 of 1000




DOSWASHINGTON003040
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 93 of 1000




DOSWASHINGTON003041
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 94 of 1000




DOSWASHINGTON003042
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 95 of 1000




DOSWASHINGTON003043
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 96 of 1000




DOSWASHINGTON003044
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 97 of 1000




DOSWASHINGTON003045
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 98 of 1000




DOSWASHINGTON003046
    Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 99 of 1000




DOSWASHINGTON003047
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 100 of 1000




DOSWASHINGTON003048
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 101 of 1000




DOSWASHINGTON003049
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 102 of 1000




DOSWASHINGTON003050
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 103 of 1000




DOSWASHINGTON003051
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 104 of 1000




DOSWASHINGTON003052
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 105 of 1000




DOSWASHINGTON003053
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 106 of 1000




DOSWASHINGTON003054
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 107 of 1000




DOSWASHINGTON003055
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 108 of 1000




DOSWASHINGTON003056
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 109 of 1000




DOSWASHINGTON003057
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 110 of 1000




DOSWASHINGTON003058
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 111 of 1000




DOSWASHINGTON003059
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 112 of 1000




DOSWASHINGTON003060
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 113 of 1000




DOSWASHINGTON003061
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 114 of 1000




DOSWASHINGTON003062
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 115 of 1000




DOSWASHINGTON003063
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 116 of 1000




DOSWASHINGTON003064
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 117 of 1000




DOSWASHINGTON003065
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 118 of 1000




DOSWASHINGTON003066
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 119 of 1000




DOSWASHINGTON003067
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 120 of 1000




DOSWASHINGTON003068
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 121 of 1000




DOSWASHINGTON003069
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 122 of 1000




DOSWASHINGTON003070
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 123 of 1000




DOSWASHINGTON003071
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 124 of 1000




DOSWASHINGTON003072
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 125 of 1000




DOSWASHINGTON003073
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 126 of 1000




DOSWASHINGTON003074
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 127 of 1000




DOSWASHINGTON003075
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 128 of 1000




DOSWASHINGTON003076
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 129 of 1000




DOSWASHINGTON003077
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 130 of 1000




DOSWASHINGTON003078
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 131 of 1000




DOSWASHINGTON003079
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 132 of 1000




DOSWASHINGTON003080
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 133 of 1000




DOSWASHINGTON003081
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 134 of 1000




DOSWASHINGTON003082
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 135 of 1000




DOSWASHINGTON003083
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 136 of 1000




DOSWASHINGTON003084
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 137 of 1000




DOSWASHINGTON003085
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 138 of 1000




DOSWASHINGTON003086
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 139 of 1000




DOSWASHINGTON003087
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 140 of 1000




DOSWASHINGTON003088
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 141 of 1000




DOSWASHINGTON003089
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 142 of 1000




DOSWASHINGTON003090
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 143 of 1000




DOSWASHINGTON003091
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 144 of 1000




DOSWASHINGTON003092
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 145 of 1000




DOSWASHINGTON003093
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 146 of 1000




DOSWASHINGTON003094
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 147 of 1000




DOSWASHINGTON003095
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 148 of 1000




DOSWASHINGTON003096
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 149 of 1000




DOSWASHINGTON003097
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 150 of 1000




DOSWASHINGTON003098
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 151 of 1000




DOSWASHINGTON003099
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 152 of 1000




DOSWASHINGTON003100
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 153 of 1000




DOSWASHINGTON003101
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 154 of 1000




DOSWASHINGTON003102
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 155 of 1000




DOSWASHINGTON003103
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 156 of 1000




DOSWASHINGTON003104
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 157 of 1000




DOSWASHINGTON003105
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 158 of 1000




DOSWASHINGTON003106
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 159 of 1000




DOSWASHINGTON003107
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 160 of 1000




DOSWASHINGTON003108
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 161 of 1000




DOSWASHINGTON003109
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 162 of 1000




DOSWASHINGTON003110
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 163 of 1000




DOSWASHINGTON003111
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 164 of 1000




DOSWASHINGTON003112
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 165 of 1000




DOSWASHINGTON003113
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 166 of 1000




DOSWASHINGTON003114
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 167 of 1000




DOSWASHINGTON003115
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 168 of 1000




DOSWASHINGTON003116
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 169 of 1000




DOSWASHINGTON003117
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 170 of 1000




DOSWASHINGTON003118
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 171 of 1000




DOSWASHINGTON003119
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 172 of 1000




DOSWASHINGTON003120
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 173 of 1000




DOSWASHINGTON003121
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 174 of 1000




DOSWASHINGTON003122
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 175 of 1000




DOSWASHINGTON003123
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 176 of 1000




DOSWASHINGTON003124
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 177 of 1000




DOSWASHINGTON003125
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 178 of 1000




DOSWASHINGTON003126
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 179 of 1000




DOSWASHINGTON003127
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 180 of 1000




DOSWASHINGTON003128
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 181 of 1000




DOSWASHINGTON003129
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 182 of 1000




DOSWASHINGTON003130
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 183 of 1000




DOSWASHINGTON003131
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 184 of 1000




DOSWASHINGTON003132
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 185 of 1000




DOSWASHINGTON003133
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 186 of 1000




DOSWASHINGTON003134
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 187 of 1000




DOSWASHINGTON003135
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 188 of 1000




DOSWASHINGTON003136
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 189 of 1000




DOSWASHINGTON003137
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 190 of 1000




DOSWASHINGTON003138
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 191 of 1000




DOSWASHINGTON003139
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 192 of 1000




DOSWASHINGTON003140
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 193 of 1000




DOSWASHINGTON003141
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 194 of 1000




DOSWASHINGTON003142
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 195 of 1000




DOSWASHINGTON003143
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 196 of 1000




DOSWASHINGTON003144
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 197 of 1000




DOSWASHINGTON003145
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 198 of 1000




DOSWASHINGTON003146
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 199 of 1000




DOSWASHINGTON003147
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 200 of 1000




DOSWASHINGTON003148
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 201 of 1000




DOSWASHINGTON003149
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 202 of 1000




DOSWASHINGTON003150
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 203 of 1000




DOSWASHINGTON003151
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 204 of 1000




DOSWASHINGTON003152
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 205 of 1000




DOSWASHINGTON003153
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 206 of 1000




DOSWASHINGTON003154
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 207 of 1000




DOSWASHINGTON003155
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 208 of 1000




DOSWASHINGTON003156
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 209 of 1000




DOSWASHINGTON003157
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 210 of 1000




DOSWASHINGTON003158
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 211 of 1000




DOSWASHINGTON003159
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 212 of 1000




DOSWASHINGTON003160
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 213 of 1000




DOSWASHINGTON003161
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 214 of 1000




DOSWASHINGTON003162
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 215 of 1000




DOSWASHINGTON003163
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 216 of 1000




DOSWASHINGTON003164
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 217 of 1000




DOSWASHINGTON003165
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 218 of 1000




DOSWASHINGTON003166
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 219 of 1000




DOSWASHINGTON003167
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 220 of 1000




DOSWASHINGTON003168
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 221 of 1000




DOSWASHINGTON003169
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 222 of 1000




DOSWASHINGTON003170
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 223 of 1000




DOSWASHINGTON003171
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 224 of 1000




DOSWASHINGTON003172
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 225 of 1000




DOSWASHINGTON003173
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 226 of 1000




DOSWASHINGTON003174
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 227 of 1000




DOSWASHINGTON003175
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 228 of 1000




DOSWASHINGTON003176
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 229 of 1000




DOSWASHINGTON003177
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 230 of 1000




DOSWASHINGTON003178
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 231 of 1000




DOSWASHINGTON003179
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 232 of 1000




DOSWASHINGTON003180
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 233 of 1000




DOSWASHINGTON003181
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 234 of 1000




DOSWASHINGTON003182
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 235 of 1000




DOSWASHINGTON003183
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 236 of 1000




DOSWASHINGTON003184
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 237 of 1000




DOSWASHINGTON003185
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 238 of 1000




DOSWASHINGTON003186
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 239 of 1000




DOSWASHINGTON003187
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 240 of 1000




DOSWASHINGTON003188
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 241 of 1000




DOSWASHINGTON003189
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 242 of 1000




DOSWASHINGTON003190
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 243 of 1000




DOSWASHINGTON003191
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 244 of 1000




DOSWASHINGTON003192
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 245 of 1000




DOSWASHINGTON003193
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 246 of 1000




DOSWASHINGTON003194
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 247 of 1000




DOSWASHINGTON003195
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 248 of 1000




DOSWASHINGTON003196
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 249 of 1000




DOSWASHINGTON003197
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 250 of 1000




DOSWASHINGTON003198
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 251 of 1000




DOSWASHINGTON003199
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 252 of 1000




DOSWASHINGTON003200
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 253 of 1000




DOSWASHINGTON003201
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 254 of 1000




DOSWASHINGTON003202
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 255 of 1000




DOSWASHINGTON003203
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 256 of 1000




DOSWASHINGTON003204
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 257 of 1000




DOSWASHINGTON003205
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 258 of 1000




DOSWASHINGTON003206
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 259 of 1000




DOSWASHINGTON003207
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 260 of 1000




DOSWASHINGTON003208
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 261 of 1000




DOSWASHINGTON003209
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 262 of 1000




DOSWASHINGTON003210
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 263 of 1000




DOSWASHINGTON003211
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 264 of 1000




DOSWASHINGTON003212
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 265 of 1000




DOSWASHINGTON003213
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 266 of 1000




DOSWASHINGTON003214
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 267 of 1000




DOSWASHINGTON003215
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 268 of 1000




DOSWASHINGTON003216
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 269 of 1000




DOSWASHINGTON003217
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 270 of 1000




DOSWASHINGTON003218
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 271 of 1000




DOSWASHINGTON003219
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 272 of 1000




DOSWASHINGTON003220
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 273 of 1000




DOSWASHINGTON003221
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 274 of 1000




DOSWASHINGTON003222
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 275 of 1000




DOSWASHINGTON003223
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 276 of 1000




DOSWASHINGTON003224
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 277 of 1000




DOSWASHINGTON003225
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 278 of 1000




DOSWASHINGTON003226
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 279 of 1000




DOSWASHINGTON003227
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 280 of 1000




DOSWASHINGTON003228
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 281 of 1000




DOSWASHINGTON003229
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 282 of 1000




DOSWASHINGTON003230
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 283 of 1000




DOSWASHINGTON003231
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 284 of 1000




DOSWASHINGTON003232
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 285 of 1000




DOSWASHINGTON003233
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 286 of 1000




DOSWASHINGTON003234
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 287 of 1000




DOSWASHINGTON003235
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 288 of 1000




DOSWASHINGTON003236
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 289 of 1000




DOSWASHINGTON003237
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 290 of 1000




DOSWASHINGTON003238
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 291 of 1000




DOSWASHINGTON003239
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 292 of 1000




DOSWASHINGTON003240
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 293 of 1000




DOSWASHINGTON003241
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 294 of 1000




DOSWASHINGTON003242
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 295 of 1000




DOSWASHINGTON003243
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 296 of 1000




DOSWASHINGTON003244
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 297 of 1000




DOSWASHINGTON003245
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 298 of 1000




DOSWASHINGTON003246
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 299 of 1000




DOSWASHINGTON003247
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 300 of 1000




DOSWASHINGTON003248
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 301 of 1000




DOSWASHINGTON003249
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 302 of 1000




DOSWASHINGTON003250
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 303 of 1000




DOSWASHINGTON003251
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 304 of 1000




DOSWASHINGTON003252
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 305 of 1000




DOSWASHINGTON003253
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 306 of 1000




DOSWASHINGTON003254
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 307 of 1000




DOSWASHINGTON003255
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 308 of 1000




DOSWASHINGTON003256
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 309 of 1000




DOSWASHINGTON003257
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 310 of 1000




DOSWASHINGTON003258
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 311 of 1000




DOSWASHINGTON003259
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 312 of 1000




DOSWASHINGTON003260
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 313 of 1000




DOSWASHINGTON003261
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 314 of 1000




DOSWASHINGTON003262
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 315 of 1000




DOSWASHINGTON003263
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 316 of 1000




DOSWASHINGTON003264
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 317 of 1000




DOSWASHINGTON003265
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 318 of 1000




DOSWASHINGTON003266
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 319 of 1000




DOSWASHINGTON003267
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 320 of 1000




DOSWASHINGTON003268
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 321 of 1000




DOSWASHINGTON003269
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 322 of 1000




DOSWASHINGTON003270
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 323 of 1000




DOSWASHINGTON003271
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 324 of 1000




DOSWASHINGTON003272
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 325 of 1000




DOSWASHINGTON003273
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 326 of 1000




DOSWASHINGTON003274
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 327 of 1000




DOSWASHINGTON003275
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 328 of 1000




DOSWASHINGTON003276
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 329 of 1000




DOSWASHINGTON003277
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 330 of 1000




DOSWASHINGTON003278
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 331 of 1000




DOSWASHINGTON003279
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 332 of 1000




DOSWASHINGTON003280
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 333 of 1000




DOSWASHINGTON003281
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 334 of 1000




DOSWASHINGTON003282
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 335 of 1000




DOSWASHINGTON003283
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 336 of 1000




DOSWASHINGTON003284
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 337 of 1000




DOSWASHINGTON003285
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 338 of 1000




DOSWASHINGTON003286
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 339 of 1000




DOSWASHINGTON003287
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 340 of 1000




DOSWASHINGTON003288
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 341 of 1000




DOSWASHINGTON003289
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 342 of 1000




DOSWASHINGTON003290
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 343 of 1000




DOSWASHINGTON003291
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 344 of 1000




DOSWASHINGTON003292
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 345 of 1000




DOSWASHINGTON003293
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 346 of 1000




DOSWASHINGTON003294
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 347 of 1000




DOSWASHINGTON003295
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 348 of 1000




DOSWASHINGTON003296
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 349 of 1000




DOSWASHINGTON003297
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 350 of 1000




DOSWASHINGTON003298
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 351 of 1000




DOSWASHINGTON003299
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 352 of 1000




DOSWASHINGTON003300
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 353 of 1000




DOSWASHINGTON003301
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 354 of 1000




DOSWASHINGTON003302
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 355 of 1000




DOSWASHINGTON003303
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 356 of 1000




DOSWASHINGTON003304
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 357 of 1000




DOSWASHINGTON003305
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 358 of 1000




DOSWASHINGTON003306
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 359 of 1000




DOSWASHINGTON003307
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 360 of 1000




DOSWASHINGTON003308
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 361 of 1000




DOSWASHINGTON003309
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 362 of 1000




DOSWASHINGTON003310
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 363 of 1000




DOSWASHINGTON003311
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 364 of 1000




DOSWASHINGTON003312
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 365 of 1000




DOSWASHINGTON003313
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 366 of 1000




DOSWASHINGTON003314
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 367 of 1000




DOSWASHINGTON003315
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 368 of 1000




DOSWASHINGTON003316
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 369 of 1000




DOSWASHINGTON003317
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 370 of 1000




DOSWASHINGTON003318
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 371 of 1000




DOSWASHINGTON003319
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 372 of 1000




DOSWASHINGTON003320
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 373 of 1000




DOSWASHINGTON003321
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 374 of 1000




DOSWASHINGTON003322
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 375 of 1000




DOSWASHINGTON003323
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 376 of 1000




DOSWASHINGTON003324
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 377 of 1000




DOSWASHINGTON003325
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 378 of 1000




DOSWASHINGTON003326
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 379 of 1000




DOSWASHINGTON003327
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 380 of 1000




DOSWASHINGTON003328
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 381 of 1000




DOSWASHINGTON003329
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 382 of 1000




DOSWASHINGTON003330
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 383 of 1000




DOSWASHINGTON003331
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 384 of 1000




DOSWASHINGTON003332
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 385 of 1000




DOSWASHINGTON003333
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 386 of 1000




DOSWASHINGTON003334
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 387 of 1000




DOSWASHINGTON003335
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 388 of 1000




DOSWASHINGTON003336
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 389 of 1000




DOSWASHINGTON003337
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 390 of 1000




DOSWASHINGTON003338
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 391 of 1000




DOSWASHINGTON003339
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 392 of 1000




DOSWASHINGTON003340
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 393 of 1000




DOSWASHINGTON003341
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 394 of 1000




DOSWASHINGTON003342
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 395 of 1000




DOSWASHINGTON003343
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 396 of 1000




DOSWASHINGTON003344
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 397 of 1000




DOSWASHINGTON003345
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 398 of 1000




DOSWASHINGTON003346
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 399 of 1000




DOSWASHINGTON003347
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 400 of 1000




DOSWASHINGTON003348
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 401 of 1000




DOSWASHINGTON003349
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 402 of 1000




DOSWASHINGTON003350
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 403 of 1000




DOSWASHINGTON003351
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 404 of 1000




DOSWASHINGTON003352
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 405 of 1000




DOSWASHINGTON003353
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 406 of 1000




DOSWASHINGTON003354
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 407 of 1000




DOSWASHINGTON003355
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 408 of 1000




DOSWASHINGTON003356
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 409 of 1000




DOSWASHINGTON003357
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 410 of 1000




DOSWASHINGTON003358
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 411 of 1000




DOSWASHINGTON003359
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 412 of 1000




DOSWASHINGTON003360
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 413 of 1000




DOSWASHINGTON003361
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 414 of 1000




DOSWASHINGTON003362
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 415 of 1000




DOSWASHINGTON003363
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 416 of 1000




DOSWASHINGTON003364
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 417 of 1000




DOSWASHINGTON003365
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 418 of 1000




DOSWASHINGTON003366
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 419 of 1000




DOSWASHINGTON003367
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 420 of 1000




DOSWASHINGTON003368
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 421 of 1000




DOSWASHINGTON003369
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 422 of 1000




DOSWASHINGTON003370
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 423 of 1000




DOSWASHINGTON003371
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 424 of 1000




DOSWASHINGTON003372
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 425 of 1000




DOSWASHINGTON003373
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 426 of 1000




DOSWASHINGTON003374
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 427 of 1000




DOSWASHINGTON003375
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 428 of 1000




DOSWASHINGTON003376
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 429 of 1000




DOSWASHINGTON003377
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 430 of 1000




DOSWASHINGTON003378
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 431 of 1000




DOSWASHINGTON003379
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 432 of 1000




DOSWASHINGTON003380
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 433 of 1000




DOSWASHINGTON003381
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 434 of 1000




DOSWASHINGTON003382
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 435 of 1000




DOSWASHINGTON003383
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 436 of 1000




DOSWASHINGTON003384
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 437 of 1000




DOSWASHINGTON003385
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 438 of 1000




DOSWASHINGTON003386
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 439 of 1000




DOSWASHINGTON003387
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 440 of 1000




DOSWASHINGTON003388
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 441 of 1000




DOSWASHINGTON003389
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 442 of 1000




DOSWASHINGTON003390
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 443 of 1000




DOSWASHINGTON003391
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 444 of 1000




DOSWASHINGTON003392
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 445 of 1000




DOSWASHINGTON003393
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 446 of 1000




DOSWASHINGTON003394
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 447 of 1000




DOSWASHINGTON003395
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 448 of 1000




DOSWASHINGTON003396
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 449 of 1000




DOSWASHINGTON003397
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 450 of 1000




DOSWASHINGTON003398
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 451 of 1000




DOSWASHINGTON003399
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 452 of 1000




DOSWASHINGTON003400
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 453 of 1000




DOSWASHINGTON003401
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 454 of 1000




DOSWASHINGTON003402
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 455 of 1000




DOSWASHINGTON003403
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 456 of 1000




DOSWASHINGTON003404
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 457 of 1000




DOSWASHINGTON003405
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 458 of 1000




DOSWASHINGTON003406
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 459 of 1000




DOSWASHINGTON003407
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 460 of 1000




DOSWASHINGTON003408
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 461 of 1000




DOSWASHINGTON003409
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 462 of 1000




DOSWASHINGTON003410
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 463 of 1000




DOSWASHINGTON003411
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 464 of 1000




DOSWASHINGTON003412
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 465 of 1000




DOSWASHINGTON003413
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 466 of 1000




DOSWASHINGTON003414
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 467 of 1000




DOSWASHINGTON003415
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 468 of 1000




DOSWASHINGTON003416
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 469 of 1000




DOSWASHINGTON003417
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 470 of 1000




DOSWASHINGTON003418
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 471 of 1000




DOSWASHINGTON003419
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 472 of 1000




DOSWASHINGTON003420
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 473 of 1000




DOSWASHINGTON003421
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 474 of 1000




DOSWASHINGTON003422
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 475 of 1000




DOSWASHINGTON003423
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 476 of 1000




DOSWASHINGTON003424
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 477 of 1000




DOSWASHINGTON003425
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 478 of 1000




DOSWASHINGTON003426
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 479 of 1000




DOSWASHINGTON003427
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 480 of 1000




DOSWASHINGTON003428
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 481 of 1000




DOSWASHINGTON003429
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 482 of 1000




DOSWASHINGTON003430
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 483 of 1000




DOSWASHINGTON003431
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 484 of 1000




DOSWASHINGTON003432
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 485 of 1000




DOSWASHINGTON003433
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 486 of 1000




DOSWASHINGTON003434
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 487 of 1000




DOSWASHINGTON003435
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 488 of 1000




DOSWASHINGTON003436
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 489 of 1000




DOSWASHINGTON003437
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 490 of 1000




DOSWASHINGTON003438
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 491 of 1000




DOSWASHINGTON003439
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 492 of 1000




DOSWASHINGTON003440
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 493 of 1000




DOSWASHINGTON003441
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 494 of 1000




DOSWASHINGTON003442
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 495 of 1000




DOSWASHINGTON003443
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 496 of 1000




DOSWASHINGTON003444
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 497 of 1000




DOSWASHINGTON003445
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 498 of 1000




DOSWASHINGTON003446
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 499 of 1000




DOSWASHINGTON003447
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 500 of 1000




DOSWASHINGTON003448
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 501 of 1000




DOSWASHINGTON003449
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 502 of 1000




DOSWASHINGTON003450
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 503 of 1000




DOSWASHINGTON003451
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 504 of 1000




DOSWASHINGTON003452
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 505 of 1000




DOSWASHINGTON003453
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 506 of 1000




DOSWASHINGTON003454
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 507 of 1000




DOSWASHINGTON003455
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 508 of 1000




DOSWASHINGTON003456
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 509 of 1000




DOSWASHINGTON003457
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 510 of 1000




DOSWASHINGTON003458
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 511 of 1000




DOSWASHINGTON003459
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 512 of 1000




DOSWASHINGTON003460
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 513 of 1000




DOSWASHINGTON003461
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 514 of 1000




DOSWASHINGTON003462
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 515 of 1000




DOSWASHINGTON003463
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 516 of 1000




DOSWASHINGTON003464
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 517 of 1000




DOSWASHINGTON003465
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 518 of 1000




DOSWASHINGTON003466
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 519 of 1000




DOSWASHINGTON003467
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 520 of 1000




DOSWASHINGTON003468
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 521 of 1000




DOSWASHINGTON003469
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 522 of 1000




DOSWASHINGTON003470
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 523 of 1000




DOSWASHINGTON003471
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 524 of 1000




DOSWASHINGTON003472
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 525 of 1000




DOSWASHINGTON003473
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 526 of 1000




DOSWASHINGTON003474
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 527 of 1000




DOSWASHINGTON003475
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 528 of 1000




DOSWASHINGTON003476
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 529 of 1000




DOSWASHINGTON003477
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 530 of 1000




DOSWASHINGTON003478
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 531 of 1000




DOSWASHINGTON003479
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 532 of 1000




DOSWASHINGTON003480
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 533 of 1000




DOSWASHINGTON003481
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 534 of 1000




DOSWASHINGTON003482
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 535 of 1000




DOSWASHINGTON003483
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 536 of 1000




DOSWASHINGTON003484
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 537 of 1000




DOSWASHINGTON003485
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 538 of 1000




DOSWASHINGTON003486
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 539 of 1000




DOSWASHINGTON003487
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 540 of 1000




DOSWASHINGTON003488
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 541 of 1000




DOSWASHINGTON003489
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 542 of 1000




DOSWASHINGTON003490
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 543 of 1000




DOSWASHINGTON003491
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 544 of 1000




DOSWASHINGTON003492
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 545 of 1000




DOSWASHINGTON003493
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 546 of 1000




DOSWASHINGTON003494
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 547 of 1000




DOSWASHINGTON003495
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 548 of 1000




DOSWASHINGTON003496
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 549 of 1000




DOSWASHINGTON003497
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 550 of 1000




DOSWASHINGTON003498
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 551 of 1000




DOSWASHINGTON003499
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 552 of 1000




DOSWASHINGTON003500
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 553 of 1000




DOSWASHINGTON003501
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 554 of 1000




DOSWASHINGTON003502
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 555 of 1000




DOSWASHINGTON003503
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 556 of 1000




DOSWASHINGTON003504
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 557 of 1000




DOSWASHINGTON003505
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 558 of 1000




DOSWASHINGTON003506
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 559 of 1000




DOSWASHINGTON003507
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 560 of 1000




DOSWASHINGTON003508
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 561 of 1000




DOSWASHINGTON003509
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 562 of 1000




DOSWASHINGTON003510
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 563 of 1000




DOSWASHINGTON003511
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 564 of 1000




DOSWASHINGTON003512
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 565 of 1000




DOSWASHINGTON003513
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 566 of 1000




DOSWASHINGTON003514
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 567 of 1000




DOSWASHINGTON003515
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 568 of 1000




DOSWASHINGTON003516
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 569 of 1000




DOSWASHINGTON003517
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 570 of 1000




DOSWASHINGTON003518
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 571 of 1000




DOSWASHINGTON003519
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 572 of 1000




DOSWASHINGTON003520
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 573 of 1000




DOSWASHINGTON003521
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 574 of 1000




DOSWASHINGTON003522
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 575 of 1000




DOSWASHINGTON003523
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 576 of 1000




DOSWASHINGTON003524
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 577 of 1000




DOSWASHINGTON003525
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 578 of 1000




DOSWASHINGTON003526
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 579 of 1000




DOSWASHINGTON003527
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 580 of 1000




DOSWASHINGTON003528
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 581 of 1000




DOSWASHINGTON003529
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 582 of 1000




DOSWASHINGTON003530
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 583 of 1000




DOSWASHINGTON003531
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 584 of 1000




DOSWASHINGTON003532
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 585 of 1000




DOSWASHINGTON003533
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 586 of 1000




DOSWASHINGTON003534
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 587 of 1000




DOSWASHINGTON003535
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 588 of 1000




DOSWASHINGTON003536
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 589 of 1000




DOSWASHINGTON003537
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 590 of 1000




DOSWASHINGTON003538
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 591 of 1000




DOSWASHINGTON003539
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 592 of 1000




DOSWASHINGTON003540
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 593 of 1000




DOSWASHINGTON003541
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 594 of 1000




DOSWASHINGTON003542
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 595 of 1000




DOSWASHINGTON003543
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 596 of 1000




DOSWASHINGTON003544
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 597 of 1000




DOSWASHINGTON003545
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 598 of 1000




DOSWASHINGTON003546
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 599 of 1000




DOSWASHINGTON003547
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 600 of 1000




DOSWASHINGTON003548
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 601 of 1000




DOSWASHINGTON003549
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 602 of 1000




DOSWASHINGTON003550
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 603 of 1000




DOSWASHINGTON003551
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 604 of 1000




DOSWASHINGTON003552
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 605 of 1000




DOSWASHINGTON003553
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 606 of 1000




DOSWASHINGTON003554
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 607 of 1000




DOSWASHINGTON003555
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 608 of 1000




DOSWASHINGTON003556
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 609 of 1000




DOSWASHINGTON003557
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 610 of 1000




DOSWASHINGTON003558
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 611 of 1000




DOSWASHINGTON003559
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 612 of 1000




DOSWASHINGTON003560
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 613 of 1000




DOSWASHINGTON003561
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 614 of 1000




DOSWASHINGTON003562
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 615 of 1000




DOSWASHINGTON003563
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 616 of 1000




DOSWASHINGTON003564
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 617 of 1000




DOSWASHINGTON003565
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 618 of 1000




DOSWASHINGTON003566
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 619 of 1000




DOSWASHINGTON003567
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 620 of 1000




DOSWASHINGTON003568
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 621 of 1000




DOSWASHINGTON003569
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 622 of 1000




DOSWASHINGTON003570
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 623 of 1000




DOSWASHINGTON003571
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 624 of 1000




DOSWASHINGTON003572
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 625 of 1000




DOSWASHINGTON003573
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 626 of 1000




DOSWASHINGTON003574
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 627 of 1000




DOSWASHINGTON003575
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 628 of 1000




DOSWASHINGTON003576
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 629 of 1000




DOSWASHINGTON003577
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 630 of 1000




DOSWASHINGTON003578
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 631 of 1000




DOSWASHINGTON003579
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 632 of 1000




DOSWASHINGTON003580
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 633 of 1000




DOSWASHINGTON003581
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 634 of 1000




DOSWASHINGTON003582
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 635 of 1000




DOSWASHINGTON003583
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 636 of 1000




DOSWASHINGTON003584
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 637 of 1000




DOSWASHINGTON003585
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 638 of 1000




DOSWASHINGTON003586
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 639 of 1000




DOSWASHINGTON003587
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 640 of 1000




DOSWASHINGTON003588
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 641 of 1000




DOSWASHINGTON003589
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 642 of 1000




DOSWASHINGTON003590
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 643 of 1000




DOSWASHINGTON003591
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 644 of 1000




DOSWASHINGTON003592
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 645 of 1000




DOSWASHINGTON003593
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 646 of 1000




DOSWASHINGTON003594
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 647 of 1000




DOSWASHINGTON003595
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 648 of 1000




DOSWASHINGTON003596
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 649 of 1000




DOSWASHINGTON003597
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 650 of 1000




DOSWASHINGTON003598
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 651 of 1000




DOSWASHINGTON003599
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 652 of 1000




DOSWASHINGTON003600
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 653 of 1000




DOSWASHINGTON003601
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 654 of 1000




DOSWASHINGTON003602
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 655 of 1000




DOSWASHINGTON003603
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 656 of 1000




DOSWASHINGTON003604
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 657 of 1000




DOSWASHINGTON003605
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 658 of 1000




DOSWASHINGTON003606
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 659 of 1000




DOSWASHINGTON003607
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 660 of 1000




DOSWASHINGTON003608
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 661 of 1000




DOSWASHINGTON003609
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 662 of 1000




DOSWASHINGTON003610
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 663 of 1000




DOSWASHINGTON003611
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 664 of 1000




DOSWASHINGTON003612
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 665 of 1000




DOSWASHINGTON003613
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 666 of 1000




DOSWASHINGTON003614
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 667 of 1000




DOSWASHINGTON003615
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 668 of 1000




DOSWASHINGTON003616
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 669 of 1000




DOSWASHINGTON003617
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 670 of 1000




DOSWASHINGTON003618
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 671 of 1000




DOSWASHINGTON003619
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 672 of 1000




DOSWASHINGTON003620
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 673 of 1000




DOSWASHINGTON003621
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 674 of 1000




DOSWASHINGTON003622
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 675 of 1000




DOSWASHINGTON003623
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 676 of 1000




DOSWASHINGTON003624
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 677 of 1000




DOSWASHINGTON003625
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 678 of 1000




DOSWASHINGTON003626
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 679 of 1000




DOSWASHINGTON003627
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 680 of 1000




DOSWASHINGTON003628
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 681 of 1000




DOSWASHINGTON003629
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 682 of 1000




DOSWASHINGTON003630
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 683 of 1000




DOSWASHINGTON003631
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 684 of 1000




DOSWASHINGTON003632
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 685 of 1000




DOSWASHINGTON003633
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 686 of 1000




DOSWASHINGTON003634
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 687 of 1000




DOSWASHINGTON003635
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 688 of 1000




DOSWASHINGTON003636
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 689 of 1000




DOSWASHINGTON003637
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 690 of 1000




DOSWASHINGTON003638
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 691 of 1000




DOSWASHINGTON003639
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 692 of 1000




DOSWASHINGTON003640
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 693 of 1000




DOSWASHINGTON003641
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 694 of 1000




DOSWASHINGTON003642
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 695 of 1000




DOSWASHINGTON003643
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 696 of 1000




DOSWASHINGTON003644
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 697 of 1000




DOSWASHINGTON003645
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 698 of 1000




DOSWASHINGTON003646
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 699 of 1000




DOSWASHINGTON003647
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 700 of 1000




DOSWASHINGTON003648
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 701 of 1000




DOSWASHINGTON003649
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 702 of 1000




DOSWASHINGTON003650
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 703 of 1000




DOSWASHINGTON003651
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 704 of 1000




DOSWASHINGTON003652
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 705 of 1000




DOSWASHINGTON003653
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 706 of 1000




DOSWASHINGTON003654
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 707 of 1000




DOSWASHINGTON003655
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 708 of 1000




DOSWASHINGTON003656
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 709 of 1000




DOSWASHINGTON003657
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 710 of 1000




DOSWASHINGTON003658
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 711 of 1000




DOSWASHINGTON003659
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 712 of 1000




DOSWASHINGTON003660
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 713 of 1000




DOSWASHINGTON003661
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 714 of 1000




DOSWASHINGTON003662
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 715 of 1000




DOSWASHINGTON003663
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 716 of 1000




DOSWASHINGTON003664
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 717 of 1000




DOSWASHINGTON003665
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 718 of 1000




DOSWASHINGTON003666
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 719 of 1000




DOSWASHINGTON003667
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 720 of 1000




DOSWASHINGTON003668
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 721 of 1000




DOSWASHINGTON003669
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 722 of 1000




DOSWASHINGTON003670
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 723 of 1000




DOSWASHINGTON003671
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 724 of 1000




DOSWASHINGTON003672
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 725 of 1000




DOSWASHINGTON003673
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 726 of 1000




DOSWASHINGTON003674
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 727 of 1000




DOSWASHINGTON003675
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 728 of 1000




DOSWASHINGTON003676
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 729 of 1000




DOSWASHINGTON003677
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 730 of 1000




DOSWASHINGTON003678
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 731 of 1000




DOSWASHINGTON003679
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 732 of 1000




DOSWASHINGTON003680
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 733 of 1000




DOSWASHINGTON003681
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 734 of 1000




DOSWASHINGTON003682
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 735 of 1000




DOSWASHINGTON003683
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 736 of 1000




DOSWASHINGTON003684
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 737 of 1000




DOSWASHINGTON003685
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 738 of 1000




DOSWASHINGTON003686
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 739 of 1000




DOSWASHINGTON003687
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 740 of 1000




DOSWASHINGTON003688
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 741 of 1000




DOSWASHINGTON003689
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 742 of 1000




DOSWASHINGTON003690
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 743 of 1000




DOSWASHINGTON003691
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 744 of 1000




DOSWASHINGTON003692
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 745 of 1000




DOSWASHINGTON003693
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 746 of 1000




DOSWASHINGTON003694
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 747 of 1000




DOSWASHINGTON003695
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 748 of 1000




DOSWASHINGTON003696
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 749 of 1000




DOSWASHINGTON003697
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 750 of 1000




DOSWASHINGTON003698
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 751 of 1000




DOSWASHINGTON003699
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 752 of 1000




DOSWASHINGTON003700
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 753 of 1000




DOSWASHINGTON003701
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 754 of 1000




DOSWASHINGTON003702
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 755 of 1000




DOSWASHINGTON003703
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 756 of 1000




DOSWASHINGTON003704
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 757 of 1000




DOSWASHINGTON003705
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 758 of 1000




DOSWASHINGTON003706
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 759 of 1000




DOSWASHINGTON003707
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 760 of 1000




DOSWASHINGTON003708
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 761 of 1000




DOSWASHINGTON003709
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 762 of 1000




DOSWASHINGTON003710
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 763 of 1000




DOSWASHINGTON003711
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 764 of 1000




DOSWASHINGTON003712
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 765 of 1000




DOSWASHINGTON003713
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 766 of 1000




DOSWASHINGTON003714
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 767 of 1000




DOSWASHINGTON003715
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 768 of 1000




DOSWASHINGTON003716
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 769 of 1000




DOSWASHINGTON003717
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 770 of 1000




DOSWASHINGTON003718
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 771 of 1000




DOSWASHINGTON003719
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 772 of 1000




DOSWASHINGTON003720
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 773 of 1000




DOSWASHINGTON003721
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 774 of 1000




DOSWASHINGTON003722
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 775 of 1000




DOSWASHINGTON003723
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 776 of 1000




DOSWASHINGTON003724
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 777 of 1000




DOSWASHINGTON003725
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 778 of 1000




DOSWASHINGTON003726
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 779 of 1000




DOSWASHINGTON003727
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 780 of 1000




DOSWASHINGTON003728
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 781 of 1000




DOSWASHINGTON003729
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 782 of 1000




DOSWASHINGTON003730
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 783 of 1000




DOSWASHINGTON003731
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 784 of 1000




DOSWASHINGTON003732
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 785 of 1000




DOSWASHINGTON003733
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 786 of 1000




DOSWASHINGTON003734
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 787 of 1000




DOSWASHINGTON003735
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 788 of 1000




DOSWASHINGTON003736
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 789 of 1000




DOSWASHINGTON003737
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 790 of 1000




DOSWASHINGTON003738
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 791 of 1000




DOSWASHINGTON003739
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 792 of 1000




DOSWASHINGTON003740
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 793 of 1000




DOSWASHINGTON003741
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 794 of 1000




DOSWASHINGTON003742
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 795 of 1000




DOSWASHINGTON003743
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 796 of 1000




DOSWASHINGTON003744
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 797 of 1000




DOSWASHINGTON003745
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 798 of 1000




DOSWASHINGTON003746
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 799 of 1000




DOSWASHINGTON003747
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 800 of 1000




DOSWASHINGTON003748
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 801 of 1000




DOSWASHINGTON003749
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 802 of 1000




DOSWASHINGTON003750
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 803 of 1000




DOSWASHINGTON003751
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 804 of 1000




DOSWASHINGTON003752
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 805 of 1000




DOSWASHINGTON003753
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 806 of 1000




DOSWASHINGTON003754
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 807 of 1000




DOSWASHINGTON003755
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 808 of 1000




DOSWASHINGTON003756
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 809 of 1000




DOSWASHINGTON003757
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 810 of 1000




DOSWASHINGTON003758
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 811 of 1000




DOSWASHINGTON003759
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 812 of 1000




DOSWASHINGTON003760
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 813 of 1000




DOSWASHINGTON003761
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 814 of 1000




DOSWASHINGTON003762
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 815 of 1000




DOSWASHINGTON003763
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 816 of 1000




DOSWASHINGTON003764
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 817 of 1000




DOSWASHINGTON003765
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 818 of 1000




DOSWASHINGTON003766
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 819 of 1000




DOSWASHINGTON003767
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 820 of 1000




DOSWASHINGTON003768
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 821 of 1000




DOSWASHINGTON003769
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 822 of 1000




DOSWASHINGTON003770
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 823 of 1000




DOSWASHINGTON003771
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 824 of 1000




DOSWASHINGTON003772
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 825 of 1000




DOSWASHINGTON003773
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 826 of 1000




DOSWASHINGTON003774
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 827 of 1000




DOSWASHINGTON003775
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 828 of 1000




DOSWASHINGTON003776
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 829 of 1000




DOSWASHINGTON003777
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 830 of 1000




DOSWASHINGTON003778
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 831 of 1000




DOSWASHINGTON003779
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 832 of 1000




DOSWASHINGTON003780
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 833 of 1000




DOSWASHINGTON003781
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 834 of 1000




DOSWASHINGTON003782
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 835 of 1000




DOSWASHINGTON003783
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 836 of 1000




DOSWASHINGTON003784
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 837 of 1000




DOSWASHINGTON003785
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 838 of 1000




DOSWASHINGTON003786
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 839 of 1000




DOSWASHINGTON003787
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 840 of 1000




DOSWASHINGTON003788
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 841 of 1000




DOSWASHINGTON003789
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 842 of 1000




DOSWASHINGTON003790
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 843 of 1000




DOSWASHINGTON003791
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 844 of 1000




DOSWASHINGTON003792
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 845 of 1000




DOSWASHINGTON003793
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 846 of 1000




DOSWASHINGTON003794
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 847 of 1000




DOSWASHINGTON003795
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 848 of 1000




DOSWASHINGTON003796
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 849 of 1000




DOSWASHINGTON003797
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 850 of 1000




DOSWASHINGTON003798
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 851 of 1000




DOSWASHINGTON003799
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 852 of 1000




DOSWASHINGTON003800
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 853 of 1000




DOSWASHINGTON003801
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 854 of 1000




DOSWASHINGTON003802
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 855 of 1000




DOSWASHINGTON003803
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 856 of 1000




DOSWASHINGTON003804
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 857 of 1000




DOSWASHINGTON003805
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 858 of 1000




DOSWASHINGTON003806
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 859 of 1000




DOSWASHINGTON003807
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 860 of 1000




DOSWASHINGTON003808
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 861 of 1000




DOSWASHINGTON003809
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 862 of 1000




DOSWASHINGTON003810
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 863 of 1000




DOSWASHINGTON003811
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 864 of 1000




DOSWASHINGTON003812
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 865 of 1000




DOSWASHINGTON003813
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 866 of 1000




DOSWASHINGTON003814
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 867 of 1000




DOSWASHINGTON003815
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 868 of 1000




DOSWASHINGTON003816
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 869 of 1000




DOSWASHINGTON003817
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 870 of 1000




DOSWASHINGTON003818
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 871 of 1000




DOSWASHINGTON003819
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 872 of 1000




DOSWASHINGTON003820
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 873 of 1000




DOSWASHINGTON003821
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 874 of 1000




DOSWASHINGTON003822
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 875 of 1000




DOSWASHINGTON003823
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 876 of 1000




DOSWASHINGTON003824
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 877 of 1000




DOSWASHINGTON003825
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 878 of 1000




DOSWASHINGTON003826
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 879 of 1000




DOSWASHINGTON003827
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 880 of 1000




DOSWASHINGTON003828
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 881 of 1000




DOSWASHINGTON003829
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 882 of 1000




DOSWASHINGTON003830
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 883 of 1000




DOSWASHINGTON003831
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 884 of 1000




DOSWASHINGTON003832
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 885 of 1000




DOSWASHINGTON003833
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 886 of 1000




DOSWASHINGTON003834
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 887 of 1000




DOSWASHINGTON003835
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 888 of 1000




DOSWASHINGTON003836
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 889 of 1000




DOSWASHINGTON003837
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 890 of 1000




DOSWASHINGTON003838
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 891 of 1000




DOSWASHINGTON003839
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 892 of 1000




DOSWASHINGTON003840
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 893 of 1000




DOSWASHINGTON003841
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 894 of 1000




DOSWASHINGTON003842
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 895 of 1000




DOSWASHINGTON003843
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 896 of 1000




DOSWASHINGTON003844
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 897 of 1000




DOSWASHINGTON003845
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 898 of 1000




DOSWASHINGTON003846
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 899 of 1000




DOSWASHINGTON003847
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 900 of 1000




DOSWASHINGTON003848
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 901 of 1000




DOSWASHINGTON003849
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 902 of 1000




DOSWASHINGTON003850
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 903 of 1000




DOSWASHINGTON003851
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 904 of 1000




DOSWASHINGTON003852
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 905 of 1000




DOSWASHINGTON003853
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 906 of 1000




DOSWASHINGTON003854
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 907 of 1000




DOSWASHINGTON003855
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 908 of 1000




DOSWASHINGTON003856
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 909 of 1000




DOSWASHINGTON003857
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 910 of 1000




DOSWASHINGTON003858
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 911 of 1000




DOSWASHINGTON003859
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 912 of 1000




DOSWASHINGTON003860
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 913 of 1000




DOSWASHINGTON003861
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 914 of 1000




DOSWASHINGTON003862
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 915 of 1000




DOSWASHINGTON003863
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 916 of 1000




DOSWASHINGTON003864
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 917 of 1000




DOSWASHINGTON003865
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 918 of 1000




DOSWASHINGTON003866
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 919 of 1000




DOSWASHINGTON003867
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 920 of 1000




DOSWASHINGTON003868
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 921 of 1000




DOSWASHINGTON003869
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 922 of 1000




DOSWASHINGTON003870
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 923 of 1000




DOSWASHINGTON003871
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 924 of 1000




DOSWASHINGTON003872
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 925 of 1000




DOSWASHINGTON003873
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 926 of 1000




DOSWASHINGTON003874
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 927 of 1000




DOSWASHINGTON003875
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 928 of 1000




DOSWASHINGTON003876
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 929 of 1000




DOSWASHINGTON003877
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 930 of 1000




DOSWASHINGTON003878
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 931 of 1000




DOSWASHINGTON003879
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 932 of 1000




DOSWASHINGTON003880
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 933 of 1000




DOSWASHINGTON003881
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 934 of 1000




DOSWASHINGTON003882
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 935 of 1000




DOSWASHINGTON003883
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 936 of 1000




DOSWASHINGTON003884
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 937 of 1000




DOSWASHINGTON003885
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 938 of 1000




DOSWASHINGTON003886
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 939 of 1000




DOSWASHINGTON003887
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 940 of 1000




DOSWASHINGTON003888
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 941 of 1000




DOSWASHINGTON003889
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 942 of 1000




DOSWASHINGTON003890
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 943 of 1000




DOSWASHINGTON003891
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 944 of 1000




DOSWASHINGTON003892
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 945 of 1000




DOSWASHINGTON003893
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 946 of 1000




DOSWASHINGTON003894
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 947 of 1000




DOSWASHINGTON003895
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 948 of 1000




DOSWASHINGTON003896
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 949 of 1000




DOSWASHINGTON003897
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 950 of 1000




DOSWASHINGTON003898
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 951 of 1000




DOSWASHINGTON003899
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 952 of 1000




DOSWASHINGTON003900
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 953 of 1000




DOSWASHINGTON003901
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 954 of 1000




DOSWASHINGTON003902
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 955 of 1000




DOSWASHINGTON003903
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 956 of 1000




DOSWASHINGTON003904
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 957 of 1000




DOSWASHINGTON003905
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 958 of 1000




DOSWASHINGTON003906
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 959 of 1000




DOSWASHINGTON003907
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 960 of 1000




DOSWASHINGTON003908
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 961 of 1000




DOSWASHINGTON003909
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 962 of 1000




DOSWASHINGTON003910
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 963 of 1000




DOSWASHINGTON003911
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 964 of 1000




DOSWASHINGTON003912
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 965 of 1000




DOSWASHINGTON003913
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 966 of 1000




DOSWASHINGTON003914
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 967 of 1000




DOSWASHINGTON003915
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 968 of 1000




DOSWASHINGTON003916
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 969 of 1000




DOSWASHINGTON003917
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 970 of 1000




DOSWASHINGTON003918
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 971 of 1000




DOSWASHINGTON003919
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 972 of 1000




DOSWASHINGTON003920
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 973 of 1000




DOSWASHINGTON003921
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 974 of 1000




DOSWASHINGTON003922
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 975 of 1000




DOSWASHINGTON003923
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 976 of 1000




DOSWASHINGTON003924
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 977 of 1000




DOSWASHINGTON003925
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 978 of 1000




DOSWASHINGTON003926
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 979 of 1000




DOSWASHINGTON003927
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 980 of 1000




DOSWASHINGTON003928
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 981 of 1000




DOSWASHINGTON003929
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 982 of 1000




DOSWASHINGTON003930
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 983 of 1000




DOSWASHINGTON003931
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 984 of 1000




DOSWASHINGTON003932
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 985 of 1000




DOSWASHINGTON003933
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 986 of 1000




DOSWASHINGTON003934
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 987 of 1000




DOSWASHINGTON003935
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 988 of 1000




DOSWASHINGTON003936
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 989 of 1000




DOSWASHINGTON003937
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 990 of 1000




DOSWASHINGTON003938
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 991 of 1000




DOSWASHINGTON003939
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 992 of 1000




DOSWASHINGTON003940
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 993 of 1000




DOSWASHINGTON003941
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 994 of 1000




DOSWASHINGTON003942
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 995 of 1000




DOSWASHINGTON003943
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 996 of 1000




DOSWASHINGTON003944
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 997 of 1000




DOSWASHINGTON003945
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 998 of 1000




DOSWASHINGTON003946
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 999 of 1000




DOSWASHINGTON003947
   Case 2:20-cv-00111-RAJ Document 107-16 Filed 09/23/20 Page 1000 of 1000




DOSWASHINGTON003948
